14-1869
     Wang v. Lynch
                                                                                       BIA
                                                                                  Cheng, IJ
                                                                               A087 915 543
                          UNITED STATES COURT OF APPEALS
                              FOR THE SECOND CIRCUIT

                                   SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER FILED
ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF APPELLATE
PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A DOCUMENT
FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC DATABASE
(WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING TO A SUMMARY ORDER MUST SERVE A COPY
OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1        At a stated term of the United States Court of Appeals for
 2   the Second Circuit, held at the Thurgood Marshall United States
 3   Courthouse, 40 Foley Square, in the City of New York, on the
 4   17th day of September, two thousand fifteen.
 5
 6   PRESENT:
 7            BARRINGTON D. PARKER,
 8            RICHARD C. WESLEY,
 9            RAYMOND J. LOHIER, JR.,
10                 Circuit Judges.
11   _____________________________________
12
13   PEI WANG,
14                   Petitioner,
15
16                   v.                                              14-1869
17                                                                   NAC
18
19   LORETTA E. LYNCH, UNITED STATES
20   ATTORNEY GENERAL,
21            Respondent.
22   _____________________________________
23
24   FOR PETITIONER:                     Peter Lobel, New York, New York.
25
26   FOR RESPONDENT:                     Joyce R. Branda, Acting Assistant
27                                       Attorney General; Linda S. Wernery,
28                                       Assistant Director; Matthew M.
29                                       Downer, Trial Attorney, Office of
1                                 Immigration Litigation, United
2                                 States Department of Justice,
3                                 Washington, D.C.
4
5        UPON DUE CONSIDERATION of this petition for review of a

6    Board of Immigration Appeals (“BIA”) decision, it is hereby

7    ORDERED, ADJUDGED, AND DECREED that the petition for review is

8    DENIED.

9        Petitioner Pei Wang, a native and citizen of the People’s

10   Republic of China, seeks review of a May 8, 2014, decision of

11   the BIA affirming a March 22, 2012, decision of an Immigration

12   Judge (“IJ”) denying Wang’s application for asylum, withholding

13   of removal, and relief under the Convention Against Torture

14   (“CAT”).   In re Pei Wang, No. A087 915 543 (B.I.A. May 8, 2014),

15   aff’g No. A087 915 543 (Immig. Ct. N.Y. City Mar. 22, 2012).

16   We assume the parties’ familiarity with the underlying facts

17   and procedural history in this case.

18       We have considered both the IJ’s and the BIA’s opinions “for

19   the sake of completeness.”    Wangchuck v. DHS, 448 F.3d 524, 528

20   (2d Cir. 2006).     The applicable standards of review are

21   well-established.   See 8 U.S.C. § 1252(b)(4)(B); Yanqin Weng

22   v. Holder, 562 F.3d 510, 513 (2d Cir. 2009).


                                     2
1        Wang’s sole contention is that the agency erred in

2    affording diminished weight to a letter from his friend in

3    China, which describes the friend’s arrest for attending an

4    underground church and subsequent beating.   The IJ gave limited

5    weight to this letter because it was unsworn, unauthenticated,

6    and from an individual unavailable for cross-examination.

7    These were valid grounds for according diminished weight to the

8    letter.   In re H-L-H & Z-Y-Z, 25 I. & N. Dec. 209, 214-15 (BIA

9    2010) , rev’d on other grounds by Hui Lin Huang v. Holder, 677

10 F.3d 130 (2d Cir. 2012).   As this letter was the only evidence

11   Wang submitted to show he would be singled out for persecution

12   if returned to China, the agency reasonably found that Wang

13   failed to meet his burden of proof.     See Hongsheng Leng v.

14   Mukasey, 528 F.3d 135, 143 (2d Cir. 2008) (“Put simply, to

15   establish a well-founded fear of persecution in the absence of

16   any evidence of past persecution, an alien must make some

17   showing that authorities in his country of nationality are

18   either aware of his activities or likely to become aware of his

19   activities.”).

20       For the foregoing reasons, the petition for review is

21   DENIED.   As we have completed our review, any stay of removal
                                    3
1   that the Court previously granted in this petition is VACATED,

2   and any pending motion for a stay of removal in this petition

3   is DISMISSED as moot.   Any pending request for oral argument

4   in this petition is DENIED in accordance with Federal Rule of

5   Appellate Procedure 34(a)(2), and Second Circuit Local Rule

6   34.1(b).

7                               FOR THE COURT:
8                               Catherine O=Hagan Wolfe, Clerk




                                  4